DETAILED ACTION
Final
Response to Amendment
The amendment filed on 11/12/2021 is entered and acknowledged by the Examiner. Claims 1, 4, and 17 have been amended. Claims 2, 7, and 20-21 have been canceled. New claims 22-27 have been added. Claims 1, 3-6, 8-19, and 22-27 are currently pending in the instant application.
The objection of claims 10-13 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims is maintained. The objection to cancelled claim 7 is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 3-5, and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Snaith (WO 2017153752 Al, an English equivalent to US 2019/0115549 Al has been applied) is maintained. The rejection to cancelled claim 21 is withdrawn in view of Applicant’s amendment.
The rejection of claims 6 and 14-19 under 35 U.S.C. 103 as being unpatentable over Snaith in view of Saidaminov (US 2018/0299208 Al) is maintained.
Applicant's amendment necessitated the new ground(s) of rejection set forth below.  
Response to Arguments
Applicant's arguments filed on 11/12/2021 have been fully considered but they are not persuasive.
Applicant’s primary argument is previously presented claims 7 and 10-13 would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Therefore, Applicant has amended independent claims 1 and 17 to include the subject matter of claim 7 and deemed the claimed invention allowable. The Examiner respectfully disagrees with the Applicant's remark. 
Independent claims 1 and 17 require, in part, an additive comprising at least one of an amine, a ketone, an aldehyde, a halogen-containing compound, or a base wherein the base comprises at least one of diisopropylethylamine, triethylamine, 2,6-di-t-butylpyridine, or 1,8-diazabicycloundec-7-ene. It’s noted that independent claims 1 and 17 could include an additive such as amine, a ketone, an aldehyde, or a halogen-containing compound and does not require the claimed base in order to fulfill the instant claims because the additive can be selected from one of amine, a ketone, an aldehyde, a halogen-containing compound, or a base. Therefore, Snaith alone or in combination with Saidaminov remain to disclose or suggest a mixture and a method comprising an additive comprising at least one of an 
The subject matter of now cancelled claim 7 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims with the claimed additive selected from a base comprises at least one of diisopropylethylamine, triethylamine, 2,6-di-t-butylpyridine, or 1,8-diazabicycloundec-7-ene. However, since the claimed additive can be selected from an amine, a ketone, an aldehyde, or a halogen-containing compound, the claimed invention is unpatentable over the prior art of record.
Based on the above rationale, the rejections are maintained for the reasons of record.
(New Grounds of Rejection)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-9, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snaith (WO 2017153752 Al, an English equivalent to US 2019/0115549 Al has been applied).
Regarding claims 1, 3-5, and 8-9, Snaith is relied upon as set forth in the previous Office action.

The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 14-19, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith as applied to the above claims, and further in view of Saidaminov (US 2018/0299208 Al).
Snaith is relied upon as set forth above.  
Regarding claims 6 and 14-19, Snaith and Saidaminov are relied upon as set forth in the previous Office action. 
Regarding claim 23, Snaith does not disclose the solvent mixture further comprises water as required in the instant claims. However, Saidaminov discloses that the solvent mixture may include a combination solvents, i.e., first solvent and second solvent, including water (See [0038], [0046], and [0051]). Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to further include 
Regarding claim 24, Snaith discloses that the solvent includes acetonitrile, propionitrile, acetone, or a mixture thereof (See [0079] and [0086]). Saidaminov discloses that the solvent may include one or more of water, N,N-dimethylformamide (DMF), and dimethyl sulfoxide (DMSO) (See [0038] and [0051]). 
Regarding claim 25, Saidaminov discloses that the applying of the mixture to the substrate is performed by spin coating (See [0271], [0273], [0275], [0277], and [0306]). 
Regarding claims 26-27, Saidaminov discloses that the substrate is glass as recited in claim 27 (See [0248], [0271], and [0277]). The glass substrate of Saidaminov fulfills the claimed flexible substrate as recited in claim 26.  
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761